    Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 1 of 15
                                                Service of Process
                                                Transmittal
                                                                                                    03/10/2021
                                                                                                    CT Log Number 539186592
TO:         Melissa Gravlin
            Fca US LLC
            1000 CHRYSLER DR OFC OF
            AUBURN HILLS, MI 48326-2766

RE:         Process Served in California

FOR:        FCA US LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Joaquin Ochoa Flores and Susana Reyes, Pltfs. vs. FCA US LLC, etc., et al., Dfts.
DOCUMENT(S) SERVED:                               Summons, Complaint, Exhibit(s), Cover Sheet, Instructions, Attachment(s), Order
COURT/AGENCY:                                     Sacramento County - Superior Court - Sacramento, CA
                                                  Case # 34202100295608
NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2021 Ram 1500, VIN: 1C6RREFT6MN501373
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:                         By Process Server on 03/10/2021 at 14:53
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         Within 30 days after service
ATTORNEY(S) / SENDER(S):                          Mark Romano
                                                  ROMANO STANCROFF PC
                                                  360 N. Pacific Coast Hwy., Suite 1010
                                                  El Segundo, CA 90245
                                                  (310) 477-7990
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/11/2021, Expected Purge Date:
                                                  03/16/2021

                                                  Image SOP

                                                  Email Notification, Lance Arnott sopverification@wolterskluwer.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  818 West 7th Street
                                                  Los Angeles, CA 90017
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / KA
            Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 2 of 15


                                                                    Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Wed, Mar 10, 2021

Server Name:                 Bernard Richards




Entity Served                FCA US LLC

Agent Name                   CT CORPORATION SYSTEM (C0168406)

Case Number                  34-2021-00295608

J urisdiction                CA




                       P                                        P
                                                                                                                                                      SUM-100
                        Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 FOR
                                                                               Page   3 of 15
                                          SUMMONS                                 COURrUSEONCY
                                                                                                                                A USO DE LA CORTE)
                  ( CITACiON JUDICIAL)                                                                               FilsrD
                                                                                                                          PAR
 NOTICE TO DEFENDANT:                                                                                                S' uperior Court Of Califon
(AVISO AL DEMANDADO):                                                                                             Saciramenta
  FCA US LLC, a Delaware Limited Liability Company, and DOES 1                                                    03/05/2021
  through 10, inclusive                                                                                           m whitaker
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                 BY
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                                                           Depu ty
                                                                                                                  Case Number
  JOAQUIN OCHOA FLORES and SUSANA REYES,
                                                                                                                 34-2021-00295601
    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
    below.
       You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
    Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
    the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
    may be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
    referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
   lAVISOI Lo han demandada Si no responde dentro de 30 Was, la corte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
   continuaci6n.
       Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esta citaciOn y papeles legales para presentar una respuesta por escrito en esta
   carte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
   en form ato legal correcto Si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
   Puede encontrar estos formularios de la corte y mas informacion en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
   biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la code
 - gide le dé un formulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
   podra guitar su sue/do, dinero y bienes sin mas advertencia.
      Hay otros requisitos legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio de
   remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
   programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California, (v/ww.sucorte.ca.gov) o poniendose en contacto con la code o el
   colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
   cualquier recuperacian de $10,0006 mas de valor recibida mediante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
   pagar el gravamen de la code antes de que la code pueda desechar el caso.

 The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (Nemero del Caso):
(El nombre y direcci6n de la corte es):       Sacramento County Superior Court
  720 Ninth Street
  Sacramento, CA 95814
  The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
- (El nombre, la direcciOn y el nomero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
  Romano Stancroff PC, 360 N. Pacific Coast Hwy., Ste. 1010, El Segundo, CA 90245 (310)477-7990

 DATE:                                                                         Clerk, by                   M. WHITAKER                                 , Deputy
(Fecha)
                L4LP      - 5 2021                                             (Secretario)                                                            (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. ET as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                      3 1=I on behalf of (specify)-        FCA US LLC, a Delaware Limited Liability Company
                                          under:           CCP 416.10 (corporation)                                   CCP 416.60 (minor)
                                                   TT      CCP 416.20 (defunct corporation)                           CCP 416.70 (conservatee)
                                                           CCP 416.40 (association or partnership)          -1 --1    CCP 416.90 (authorized person)

                                                           other (specify): CCP      17701.16(LLC)
                                                 by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
  Form Adopted for Mandatory Use
    Judicial Council of California
                                                                        SUMMONS                                                 Code of Civil Procedure §§ 412.20: 465
                                                                                                                                                  www.courtinfo.ca.gov
   SUM-100 fRev. July 1. 20091
                                                                                                                                            American LegalNet. Inc
                                                                                                                                            www.FormsWorkflow.com
       Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 4 of 15
                                                           ll rn
       ROMANO STANCROFF PC                                                superior
  1                                                               Court Of California,
       Mark Romano, Esq.(SBN 244113)
                                                         SaGramento
 2     Timothy Whelan, Esq.(SBN 255037)
       Aliaksandra Valitskaya, Esq.(SBN 320680)          02126/2021
 3     360 N. Pacific Coast Hwy., Suite 1010             m whitaker
       El Segundo, CA 90245
 4                                                                           Deputy
       Telephone:(310)477-7990                           Case Number
 5     Fax:(310)477-7995
       mark@thelemonlawattorneys.com
                                                        34-20214102955M
 6
       Attorneys for Plaintiffs,
 7
       JOAQUIN OCHOA FLORES and SUSANA REYES
 8
 9
                                      SUPERIOR COURT OF CALIFORNIA
10
                                         COUNTY OF SACRAMENTO
11
12
       JOAQUIN OCHOA FLORES and                               Case No.:
13     SUSANA REYES,

14_
                        Plaintiffs,                        COMPLAINT
15
              VS.                                          1. SONG-BEVERLY ACT
16                                                         2. MAGNUSON-MOSS ACT

17     FCA US LLC,a Delaware Limited Liability
       Company, and DOES 1 through 10, inclusive,          Assignedfor All Purposes to the
18                                                         Honorable
19                                                         Department
                        Defendants.
20
21
22            Plaintiffs, JOAQUIN OCHOA FLORES and SUSANA REYES,allege as follows against
23     Defendants, FCA US LLC, and DOES I through 10 inclusive, on information and belief, formed
24     after an inquiry reasonable under the circumstances:
25                                        GENERAL ALLEGATIONS
-26.       1. •Plaintiffs are individuals residing in the City of Lodi, County of San Joaquin, and State _
27     of California.
28

                                                 Complaint
       Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 5 of 15

  1        2.   Defendant FCA US LLC is and was a Delaware limited liability company registered to
  2    do business in the State of California with its registered office in the City of Los Angeles,
  3    County of Los Angeles, State of California.
  4        3.   This cause of action arises out of the sale of the vehicle in question from Elk Grove
       Dodge Chrysler Jeep in the City of Elk Grove, County of Sacramento, State of California.
  6       4.    Plaintiffs do not know the true names and capacities, whether corporate, partnership,
  7    associate, individual or otherwise of Defendant issued herein as Does 1 through 10, inclusive,
  8    under the provisions of section 474 of the California Code of Civil Procedure. Defendants Does
  9    1 through 10, inclusive, are in some manner responsible for the acts, occurrences and
 10    transactions set forth herein, and are legally liable to Plaintiffs. Plaintiffs will seek leave to
 11    amend this Complaint to set forth the true names and capacities of the fictitiously named
 12    Defendants together with appropriate charging allegations when ascertained.
:13       5.    All acts of corporate- employees as alleged were authorized or ratified by an officer,
 14- director or managing agent of the corporate employer.
 15       6.    Each Defendant whether actually or fictitiously named herein, was the principal, agent
      (actual or ostensible) or employee of each other Defendant and in acting as such principal or
       within the course and scope of--such employment or agency, took some part in the acts and
      omissions hereinafter set forth by treason of which each Defendant is liable to Plaintiffs for the -
 19   relief prayed for herein.
 20       7.    On October 19, 2020, Plaintiffs purchased a new 2021 Ram 1500, VIN:
 21    1 C6RREFT6MN501373,("the vehicle").
 22       8.    Express warranties accompanied the sale of the vehicle to Plaintiffs by which FCA US
 23   LLC undertook to preserve or maintain the utility or performance of Plaintiffs' vehicle or provide
 24   compensation if there was a failure in such utility or performance.
 25       9.    The vehicle was delivered -to Plaintiffs with serious defects and nonconformities to
      -warranty and developed other serious defects and nonconformities to warranty including, but not
 27   limited to, various electrical defects.
 28
                                                     -2-
                                                 Complaint
       Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 6 of 15

  1                                      FIRST CAUSE OF ACTION
 2                         (Violation of the Song-Beverly Consumer Warranty Act)
 3--       10. Plaintiff incorporates herein by reference each and every allegation contained in the
 4     preceding and succeeding paragraphs as though herein fully restated and realleged.
 5        - 11. Pursuant to the Song-Beverly Consumer Warranty Act (herein after the "Act") Civil
 6     Code section 1790 et seq., the vehicle constitutes "consumer goods" or a "new motor vehicle"
 7     and Plaintiffs have used the vehicle primarily for those purposes.
 8         12. Plaintiffs are "buyers" of consumer goods under the Act.
 9         13. Defendant FCA US LLC is a "manufacturer" and/or "distributor" under the Act.
10         14. The sale of the vehicle to Plaintiffs was accompanied by an implied warranty that the
11     vehicle was merchantable. The sale of the vehicle to Plaintiffs was also accompanied by
12     Defendants' implied warranty of fitness.
13         15. The foregoing defects and nonconformities to warranty manifested themselves within
14     the applicable express warranty period. The nonconformities substantially impair the use, value
15     and/or safety of the vehicle.
16       - 16. Plaintiffs delivered the vehicle to FCA US LLC authorized repair facilities for repair of
17     the nonconformities on numerous occasions.
18         17. Defendants- were unable to - conform Plaintiffs' vehicle to the applicable express and ---
1-9    implied warranties after a reasonable number of attempts.
20      = 18: -The defects and nonconformities rendered the vehicle unmerchantable.
21         19. Notwithstanding Plaintiffs entitlement, Defendant manufacturer has failed to either
22     promptly replace the new motor vehicle or promptly make restitution in accordance with the
23     Song-Beverly Consumer Warranty Act.
24        20. By failure of Defendants to remedy the defects as alleged above, or to issue a refund or
25     replacement, Defendants are in breach of their obligations under the Act.
-26       21. Plaintiffs are entitled to justifiably revoke acceptance of the vehicle under the Act.
27
28
                                                      -3-
                                                  Complaint
     Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 7 of 15


 1       22. Under the Act, Plaintiffs are entitled to reimbursement of the purchase price paid for
 2   the vehicle less that amount directly attributable to use by the Plaintiffs prior to discovery of the
 3   nonconformities.
 4      23. Plaintiffs are entitled to all incidental, consequential and general damages resulting
 5   from Defendants' failure to comply with their obligations under the Act.
 6      24. Plaintiffs are entitled under the Act to recover as part of the judgment a sum equal to
 7   the aggregate amount of costs and expenses, including attorney's fees, reasonably incurred in
 8   connection with the commencement and prosecution of this action.
9       25. In addition to actual damages, Plaintiffs are entitled to a civil penalty of up to two times
10   the amount of actual damages, because Defendant does not maintain a qualified third-party
11   dispute resolution process that substantially complies with Cal. Civ. Code § 1793.22 and failed
12   to make restitution or replace the vehicle promptly and because Defendant willfully failed to
13   comply with its obligations under the Act.
14                                    SECOND CAUSE OF ACTION
15         (Violation of the Federal Magnuson-Moss Warranty Act - Against All Defendants)
        26. Plaintiff incorporates herein by reference each and every allegation contained in the
     preceding and succeeding paragraphs as though herein fully restated and realleged.
        27: Plaintiffs are "consumbrs'as defined in the Magnuson-Moss Warranty Act (referred to
     as "Mag-Moss"), 15 U.S.C. § 2301(3).
        28. Defendant, FCA US LLC is a "supplier" and "warrantor" as defined in the Mag-Moss
     Act, 15 U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
22      29. The vehicle is a "consumer product" as defined in the Mag-Moss Act, 15 U.S.C. §
23   2301(1).
24      30. In addition to the express warranty, in connection with the sale of the vehicle to
25   Plaintiffs, an -implied warranty of merchantability was created under California law. The
26   vehicle's implied warranties were not disclaimed using a Buyer's Guide displayed on the.
27   vehicle; thus any purported disclaimers were ineffective pursuant to 15 U.S.C. § 2308(c).
28
                                                    -4-
                                                Complaint
          Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 8 of 15


     1       31. Defendants violated the Mag-Moss Act when they breached the express warranty and
    2    implied warranties by failing to repair the defects and nonconformities, or to replace or
     3   repurchase the vehicle.
    4        32. Plaintiffs performed all terms, conditions, covenants, promises and obligations required
    5. rto be performed_on Plaintiffs' part under the terms of the sales agreement, and express warranty

    6    and implied warranty except for those terms and conditions, covenants, promises and obligations
    7    or payments for which performance and/or compliance has been excused by the acts and/or
    8    conduct of the Defendants and/or by operation of law.
    9        33. As a direct and proximate result of the acts and omissions of the Defendants, Plaintiffs
   10    have been damaged in the form of general, special and actual damages in an amount within the
   11    jurisdiction of this Court, according to proof at trial.
 - 12        34. . Under the Act, Plaintiffs are entitled to rescission of the contract, reimbursement of the
   13    purchase price paid for the vehicle.
:1. 14 • . - 35., Plaintiffs- are entitled to: all incidental, consequential and general damages resulting

   15    from Defendants' failure to comply with their obligations under the Mag-Moss Act.
   16        •36. Plaintiffs are-entitled under the Mag-Moss Act to recover as part of the judgment a sum
         equal to the aggregate 'arnount,of costs and expenses, including attorney's fees, reasonably
   48    incurred-in connection -with-the —commencement and prosecution of this action pursuant to 15
   19    U.S.C. § 2310(d)(2).
   20
   21'; WHEREFORE,Plaintiffs pray for judgment against Defendants, as follows:
   22        I. For general, special and actual damages according to proof at trial;
   23        2. For rescission of the purchase contract and restitution of all monies expended;
   24        3. For diminution in value;
           - 4. •For incidental and consequential damages according to proof at trial;
             5. - For civil penalty in the amount of two times Plaintiffs' actual damages;
   27       6. For prejudgment interest at the legal rate;
   28
                                                          -5-
                                                      Complaint
      Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 9 of 15


 1      7. For reasonable attorney's fees and costs of suit; and
2       8. For such other and further relief as the Court deems just and proper under the
 3         circumstances.
4
5--                                                      ROMANO STANCROFF PC

6
7                                                        Mark RoThano, Esq.(SBN 244113)
8                                                        Timothy Whelan, Esq.(SBN 255037)
                                                         Aliaksandra Valitskaya, Esq.(SBN 320680)
9                                                        Attorneys for Plaintiffs
                                                         JOAQUIN OCHOA FLORES and
10
                                                         SUSANA REYES
11
12         Dated:               /7-4
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -6-
                                               Complaint
                                              (
Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 10 of 15




                        EXHIBIT I
    Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 11 of 15
                                   .4411. 111841414.4_.43 SALA CONT.ACT - 1111.1.42 Fl41441C11 C10.1141111
                                 111
                                                                                                           (W1114 431111TRATION                                      1433041110141



                                                                                         •••                                            •    •It•:‘044,1     "
                                                                                                                                                             1 4,00.M4.0
                      01.011.110••••  20. Coat                                       Cower •••               Coax
                      tellirtr:1111/5.";..1111/                                ,4,
                                                                                 3.4
                                                                        633 /103
                                                                              4    1. 1.             3,10                         3 1 tr
                                                                                                              4 4•14 ya"er
                                                                                                    .     5.5       r•                 ,
                  11.•      :Am 30334*.aro 044.40I                         ih       up/Ms4341440 pa 145106.. fel.....:Axe 44.11,11,
                                                                                                                                  4
                  In   Me /441.1. .•aeMet                   ips.Sew • Cm.'            h                 Pap                opp
                  as••••••••••••••••• sc106.410 Mon IVO ad Ion sew koC•    m I 0.413.. 140         Napa.mot mutat.Amu
                       11..                    Mom
                       S
                       I         11.         *465400                                          ver........... 41.111o,                           Mmeny pr th M.,440344.43
                                                           •.----
                                                                                                                                                       leMe et.........
                                                                                                                                                   ofterre. MeartPM
                              741       ....                                                ,.404 1,4...,, .1,•



                                                    /33033133-1.304D04              oisel4u5L                                                                         troutuulcr                    1
                                                             AM...                                                                               We.••••••• 41 MOM 0 1.00.01
                      PAM&                                                                     el      /14111 UN,                       ••••••••• #•Awls,•••••••••100m••
                          MI
                                                             Attamcmt                  Prom*      ,       043.•                                Imp...M.Mom...••••• eilm•
                        TO.c_ 03
                                             n*PIM          #### ~A c#               rA•OM* 30v ,     It• NO mat0                       ='"4.          ••••••t
                                                                                                                                                                          4411.
                                                                                                                                                                              ,*
                                            .....1 0.       MOM im....1             40 ArA 1341 *00 r.....`00°....
                                                                                    .                                                   Peve     •1•4 4...•4 444'
                       4,
                        44. awe so          1#000 1••          AI pI,co             rate h•r• mew di                                    •11.601044.••*1*01           00.4
                       •OOP RINI            4_ US           ea..•.....                ........ et       rt.•••••
                                                                                        1....1         prom el                                                   Imanince
                            .                                       •                                                                                                 .
                                                                                                                                                                      3.                ammo
                                               •                            •                        $ 130.4......t...•
                                                                                                                                                  0.('. to it...         u, I
                        .3. I/      ..3 $ II1A4.i      '.' 5
                                                           ' 43,3,. 41*             $ 3:44 is, isv. 33,3,,3...;:,
                                                                                                             40rows s•410.1.              tt/t. 0.5                  tit    5
                       IOU.pawn 13,31mell Int3 U                                                                                                    t         .0444      •• 1 41.
                                                                                                                                        1
                                                                                                                                        1 444.444
                  1        13-4......                          ....,
                                                           Am..4                                 •...Ppm.4.tees                                                     19,31. 5 0•A
                                                                                                                                                      as,A.
                       CM                                                                                                               AAA AcA             „       h.A •• $4.03
                                                                                                                                             - :OA                  4•4 0% 1
                       11.0.....                                                                                                                                             .44
                                                                                                                                        All.• WAN        110•431:3•.6 0c4433133-
                  1 CIA Ppm.at                                                                                                          040 moo,43 mow(         mom   1.44.40 50414-
                                                                                                                                        4.4SAO 03.3.1.14     ,4334.3 n'3.3 Ang•re
                  I                                                      4444.            ....4                                            •••133.111•••"Amp *move he...#•••••
                                                                                         IS,hoonrorm                                    awe Ow.10 •pope S Mae Oa••••••••a .0
                                        •                       •                                                                                      An •••• memo••••••
                        8
                        '                                       „,„,, Me C:                          A           4
                                                                                                                                        low I. 4.27,1•11, 1.11?"
                       . -..                                                                2
                                                                                            ._
                       9•••••moo.                                                                                                       •••••
                                                      'Ill S1.-
              5.11.1111 /rm..•••••••••••••• •1:.............1.4•1171.44...34...."'44       .                                             wow 3•113 ttAttuAlt.           •AA
              .0
               ......0veZterjr•.  1 10.2i0.1•14:....==.                                                                                                    ...re 0.0 •.•
                                                                               ,
             '•••••••10.10•••••
                             .  4.:00   .1........
                                                "......••••••••••••••••Om
                                                                        . M•1111.•••••••/00.011111116
             .  .....•••• rem..............
                                                                                                                                         /00               9§11an
                  34*1414*0 , TO 44*113191.1.11:111•11.•                                            h sakee3                             0.111.0.0104• 4.3100•11••••••
                  • le.Cut..
                    4 Cep                                                                    5 •303444,414. 0'
                                                                                                                                         1
                                                                                                                                         ."'-44                          Zroo
                                *MO                                                     .4/ 444.44                                       •SIN Pm•ow 404603*11
                     :000 lece                                                           -     44.4.46                                   Arm          t      ,413.    ,               ....•
                      I Geo,••••••••••

                            *044 1.311
                               Mmene Gem mat a                                                      - .4.44.34
                                                                                        '
                                                  .  000.10411014                                     _      lo
                                  .
                                  N            04.01,4
                                                                                                         AP+ 303
                            .
                            1 003 • L3403                                                                   14/0/34
                                                                                                            741.3.
                                P.m
                         • ••••••                                                                                .40
                                                                                                                 *,A                                           r
                                                                                                                                                               •
                       • IN               0.0.0   f•
                               r m. mom me • •r••••,
                      . 1 M.=OM.84106. aft.        ,•-•••••
                             a              we.. 43133 •
                       I Om.                                                                                                              taital
                         • me        IPA                                                                                                IAA                MOM #4,4
                        : Me. NIL.
                         3 tom. MIA                                                                                                     VO, 04- •
                                    03/4.                                                                                               •89*1.404 3.53      , 33    I
                         5 4e.4. 9,
             I        • Ms C.. LAM It.. 4, mil% 344.,     ,
                                                                                                                                        ▪ 4W•3•41,4Ar3uru 3•41INA t
                                                                                                                                        4 4(Med      44
                                                                                                                                           •   MaPen
                         .44.•••••••••• V.ANA A.A.,                                                                                     34 /MY Cm. 1.•11•111 6410.4 t                         co,
                      t 45tWC.4. 10 41•4*44e                                              .     3        0443* ,C•                      • Me 3.1•41. 40 !MO br 4
                      44 MOM.411.110.4 1.00110 Lam..OM.44••••4en
                                                                                                             • 4440A                                           Mor               1
                      80 ChM                                                                                   At•                      .7 34333 4?
                                                                                                                                                 •  41.4.     •
                      t cow A.A.       SU                                                                                               11.01, N:
                                                                                                                                         WA    AU A
                    lutiri.••••3 444A                                                                        I Site. I            •••      44* aro ••••••,•
                 4. Mari44*105.115.50                                                                                                   34 15.4.          h•01,4••••
                     a. mem them Me                            • •••3
                                                           I .•     f,••••                          ..                    ••••
                  '                                                                                                                                           •
                       033333303 3•31                                                                    • S.                           ▪ Pox CASA lute       t.
                      o s glib, IEt                                                         .                    .35 33                 9 4*3*34 0341*4040334
                      boo 3311,1013.3,3 Owe"                                                             .5            $3.4       03       w het••••440,      NAN 4tANA
                 1 &ANN PAIN rumnutuour•
                    11.0.4•••••    twer•to AA.*                                                              $                    0t     Tow Aut./AURA 4•4 Progeny
                 44 a UM          tatIONANA ft• Oa 4•4•14••• ens..ea.                                        I            5.3.) .0,      Sattftmlotes (I.30                  I
                    ItIMAIN omit 4+                                                                                       Le)            Me AAA CANON tom
                      YiellogiOns"                                                                                                       lalaree IId•td)
                        * 33seve3*          Anut tions%ow le ••• tau•tAtilw                     S        .                               AAA Netielel•ren 111430 $
                      . Wei                  ALA.      mem 71         7144                                                               • 4W 1.51444.4. %mem. 4 *43.4* 30.1*01
                      it AI/UNPIN.Out         Um Uwe it,                                        I                    t,
                                                                                                                      •
                             tt.4-     _MA     341•44.15                        .                                                        MTN .,. ..33, p., r$: ,3340,3               mart* .4 4.0
                      C talliNtfuto0441 Aka•••14•.•                                                                  8:A ‘C,             terAlum Nunn*. ,14•14 7 51 POI 41 RA ... 0,
                                                                        ,                                                                GAM. WI,                .    34* kit
                 • Ikeloollienprosattpro*Mr                                                     I                -                       5141343 tett 5 74...,.3
                        WIBM/1110iMAIMI,                                                        I
                                                                                                                                         burr 44 hum k trinswes •• ••••ett peweti
                                                                                                $                    li;• 41.            a e. 1.1 011.0...001, 3* M... 1I. 'MOM Ms
                                                                                                         soot..le                        •04 3* Or 0 01.4 00 MOM 0, VIM MOM amt.,
                  5$15514$1.500111Pait 474w• Coil Cart 34 Ow(AN                                 S                                        IN., • mh aven 30 4.140.010,40040 r ~MY
                 1130111310.0•14(CAN.0,                                                                  •            3.1.1t.f.• le      .14.1.0.400100 WOW, 0.531
                                 Outteititi48•104••••      to xr.es AAA tow                     AA.                                      11•00,11.41 Ad.t.a.y...         (4,1,.
                                                                                                                                                                           e. .,...,..... .             1
                                                                                                                                          - -,-.L.....
                                                                            ••••
                                                                    11101111411...... ,••••
                                                                                         .    Wm.               •         •• At*k           m or,.•
                                                                         •            'MM.M... Me -44* 00.         00•01.11 •• ,•••••••• •••• a cr ••••••• ••
                                                                         303*4*3-   .  84*     ......•••••••••••••• .4.1••••.••    arty.031_              s •• •
                                                                                                      •••••re,,Arer ••••,$•”••••).    o . .  CM,      ••
                                                                                           C•••••••• Yam.           4.

                                                                                AUTO 1111034131 flt OISCLOStUlt
                                                                                  lAle It AM NNW Ye•In Atit.AS ht so teeNt1047 Nur Astute 0.3114•N35 tot •...••••


                                                                                                                                  4
                                                                                                                       •33.3.

•


                                                                                                                           elIP 14441Wor .01.•• • • W. • '34134.03        ••••
                                                                                                                                                              CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                  FOR COURT USE ONLY
— Malt Romano,Case   2:21-cv-00639-JAM-AC
                 Esq(SBN  2441 13)                                      Document 1-1 Filed 04/09/21 Page 12 of 15
  RQMANO STANCROFF PC               .
 360 N. Pacific Coast Hwy.,'Ste. 1010
                                                                                                                FLED
  El Segundo, CA 90245                                                                                          Superior Court Of Califon )ia,
          TELEPHONE NO.:    (310)477-7990           FAX NO.: (310)477-7995                                      SaGramento
     ATTORNEY FOR (Name):   Joaquin Ochoa Flores and Susana Reyes
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                   Sacramento
                                                                                                               02/26/2021
        STREET ADDRESS       720 Ninth Street, Sacramento                                                      mwhitaker
        MAILING ADDRESS      720 Ninth Street, Room 102, Sacramento, CA 95814
       CITY AND ZIP CODE     Sacramento, CA 95814                                                              By                                          , Depuly
           BRANCH NAME       Gordon D. Schaber Downtown Courthouse                                             Cage Number
     CASE NAME:
   Joaquin Ochoa Flores and Susana Reyes v. FCA US LLC, et al                                                  34-202141029560E
                                                                                                           CASE NUMBER:
 -- - CIVIL CASE COVER SHEET                Complex"Case Designation
  i  Unlimited         _ Limited
    (Amount              (Amount                       Counter             Joinder
                                                                                         JUDGE:
     demanded             demanded is           Filed with first appearance by defendant
     exceeds $25,000)     $25,000 or less)         (Cal. Rules of Court, rule 3.402)      DEPT:

                             Items 1-6 below must be completed(see instructions on page 2).
1 Check one box below for the case type that best describes this case:
      Auto Tort                                              Contract                                Provisionally Complex Civil Litigation
             Auto (22)                                      -
                                                            1 1    Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
      7
      1      Uninsured motorist (46)                         n Rule 3.740 collections (09)                 Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                     Other collections (09)                  Construction defect(10)
      Damage/Wrongful Death) Tort                                  Insurance coverage (18)                 Mass tort (40)
             Asbestos (04)                                         Other contract(37)                      Securities litigation (28)
      n Product liability(24)                                Real Property     i                           Environmental/Toxic tort (30)
      E7Medical malpractice (45)                             F-7   Eminent doinain/Inverse                 Insurance coverage claims arising from the
      El Other PI/PD/WD (23) -                                     condemnation (14)                       above listed provisionally complex case
                                                             n Wrongful eviction (33)                      type (41)
      Non-PI/PD/WD (Other) Tort
             Business tort/unfair business practice (07)        Other real P,roperty (26)            Enforcement of Judgment
             Civil rights (08)                           U nlawful Detainei-                               Enforcement of judgment (20)
             Defamation (13)                             = Commercial (31)                           Miscellaneous Civil Complaint
             Fraud (16)                                            Residential(32)                         RICO (27)
             Intellectual property (19) -                          Drugs (38)!                             Other complaint (not specified above)(42)
             Professional negligence (25)..                  Judicial Review                         Miscellaneous Civil Petition
                                                                   Asset forfeiture (05)
           Other non-PI/PD/VVD tort (35)                                                             El Partnership and corporate governance (21)
      Employment                                             n Petition re: arbitration award (11)
                                                                                                           Other petition (not specified above)(43)
      n Wrongful termination (36)                            El    Writ of mandate (02)
      T7 Other employment(15)                                      Other judicial review (39)
2. This case -   1 1 is E1211 is not complex under-rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. 1111 Large number ofseparately represented parties              d.    Large number of witnesses
   b.      -- Extensive- motion practice raising difficult or novel --e. El Coordination with related actions pending in one or more courts
           . issues that will be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
   c.LII Substantial amount of documentary evidence                   f.    Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.       monetary b.          nonmonetary; declaratory or injunctive relief                        C.         punitive
4.    Number of causes of action (specify): 2
5.    This case 71 is        FT is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date: February 23, 2021
Mark Romano, Esq.
                                   (TYPE OR PRINT NAME)                                                    RE PF)C1056451NEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
 " other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                              P'age 1 of 2
Form Adopted for Mandatory Use                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3,400-3.403, 3.740;
  Judicial Council of California
                                                             CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration, std. 3.10
  CM-010(Rev. July 1.20071                                                                                                                           www.courtinfo.ca.gov
                                                                                                                                                American LegalNet, Inc.
                                                                                                                                                www.FormsWorkffow.com
                                                                                                                                         CM-010
                       Case 2:21-cv-00639-JAM-AC   Document
                                  INSTRUCTIONS ON HOW        1-1 Filed
                                                      TO COMPLETE      04/09/21 Page 13 of 15
                                                                  THE COVER-SHEET
• .To Fiaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
   complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
   statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
   one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
   check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
   To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
   sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
   its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
  To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
  owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
   which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
  damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
  attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
  time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
  To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
  case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
  complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
   plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
  the case is complex.                                       CASE TYPES AND EXAMPLES
   Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
        Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
              Damage/Wrongful Death                         Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
        Uninsured Motorist (46)(if the                          Contract (not unlawful detainer            Construction Defect(10)
             case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort(40)
              motorist claim subject to                     Contract/Warranty Breach—Seller                Securities Litigation (28)
             arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
             instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
   Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
   Property Damage/Wrongful Death)                         Other Breach of Contract/Warranty                    case type listed above)(41)
   Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     - Asbestos(04)                                         book accounts)(09)                             Enforcement of Judgment(20)
             Asbestos Property Damage                      Collection Case—Seller Plaintiff                     Abstract of Judgment (Out of
             Asbestos Personal Injury/                     Other Promissory Note/Collections                          County)
                   Wrongful Death                               Case                                            Confession of Judgment(non-
       Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
             toxic/environmental)(24)                      complex)(18)                                         Sister State Judgment
        Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
             Medical Malpractice—                          Other Coverage                                           (not unpaid taxes)
                    Physicians & Surgeons              Other Contract (37)                                      Petition/Certification of Entry of
             Other Professional Health Care                Contractual Fraud                                         Judgment on Unpaid Taxes
                    Malpractice                            Other Contract Dispute                               Other Enforcement of Judgment
                                                   Real Property                                                      Case
       Other PUPD/WD (23) .
             Premises Liability (e.g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                   and fall)                               Condemnation (14)                                RICO (27)
             I ntentional Bodily Injury/Pp/WD          Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                                above)(42)
                   (e.g., assault, vandalism)          Other Real Property (e.g., quiet title)(26)
             Intentional Infliction of                                                                          Declaratory Relief Only
                                                           Writ of Possession of Real Property                  I njunctive Relief Only (non-
                    Emotional Distress                      Mortgage Foreclosure
             Negligent Infliction of                                                                                  harassment)
                                                           Quiet Title
                   Emotional Distress                                                                           Mechanics Lien
                                                           Other Real Property (not eminent
             Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                           domain, landlord/tenant, or
                                                                                                                      Case (non-tort/non-complex)
   Non-PUPD/WD (Other) Tort                                foreclosure)
                                                                                                                Other Civil Complaint
       Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort/non-complex)
            Practice (07)                              Commercial (31)
                                                                                                        Miscellaneous Civil Petition
       Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
            false arrest)(not civil                    Drugs (38)(if the case involves illegal                  Governance (21)
             harassment)(08)                               drugs, check this item; otherwise,              Other Petition (not specified
       Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above)(43)
             (13)                                  Judicial Review                                              Civil Harassment
       Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
       I ntellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
       Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
            Legal Malpractice                              Writ—Administrative Mandamus                         Election Contest
            Other Professional Malpractice                 Writ—Mandamus on Limited Court                       Petition for Name Change
                (not medical or legal)                         Case Matter                                      Petition for Relief From Late
        Other Non-PUPD/VVD Tort (35)                       Writ—Other Limited Court Case                              Claim
   Employment                                                  Review                                           Other Civil Petition
       Wrongful Termination (36)                       Other Judicial Review (39)
    - Other Employment(15)                                 Review of Health Officer Order
                                                            Notice of Appeal—Labor
                                                               Commissioner Appeals
   CM-01Q Rey. July 1.2007]                                                                                                               Page 2 of 2
                                                       CIVIL CASE COVER SHEET
Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 14 of 15
                                              tti:C•1
                               ;
                                            p
                           11 I 1..4.1%._./ I

                           2021 FEB 26 PM     Li   1 _5
                                           'OUSE
                                      Cf-     0; •,!";
                                    St.CPAkirai)
              Case 2:21-cv-00639-JAM-AC Document 1-1 Filed 04/09/21 Page 15 of 15

                                                                                              For Court Use Only

                              SUPERIOR COURT OF CALIFORNIA
                                   County of Sacramento
                                 720 Ninth Street, Room 102
                                 Sacramento, CA 95814-1311


 PETITIONER/PLAINTIFF :
                          Joaquin Ochoa Flores and Susana Reyes

 RESPONDENT/DEFENDANT:     FCA US LLC and Does 1-10


                                                                                              CASE NUMBER:
                      ORDER RE: DELAY IN SCHEDULING
                  INITIAL CASE MANAGEMENT CONFERENCE                                          34-2021-00295608



The Court finds good cause to delay the scheduling of the initial Case Management Conference for
this case given the COVID-19 pandemic and its impact on court-wide operations. Among the
affected operations is the Court's Case Management Program (CMP). The Court's CMP calendars
have been and remain suspended until further notice. After the CMP Departments resume
operations, the Court will schedule the initial Case Management Conference in this case and issue a
Notice of Case Management Conference and Order to Appear.

The deadline for filing and service of the Case Management Conference Statements will be based
upon the date for the initial Case Management Conference once it has been scheduled.

Parties shall continue to accomplish service of all parties named in the action.

Parties shall continue to ensure that all defendants and cross-defendants have answered, been
dismissed, or had their defaults entered.

Plaintiff shall serve a copy of this order on any party to the complaint. The cross-complainant shall
have the same obligation with respect to the cross-complaint



                                                                                      RICHARD K. SUEYOSH1
Dated: 2/26/2021
                                                                     Richard K. Sueyoshi, Judge of the Superior Court




                                                                                                                   Page 1 of 1
                                 Order re: Delay in Scheduling Initial Case Management Conference
